        Case 2:21-cv-03919-AB-MAA Document 1 Filed 05/10/21 Page 1 of 5 Page ID #:1



            1   Bron D’Angelo, Esq., SBN 246819
                Michael F. Colbert, Esq., SBN 319593
            2   PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
                5901 W. Century Blvd., Suite 1100
            3   Los Angeles, CA 90045
                Telephone: (310) 649-5772
            4   Facsimile: (310) 649-5777
                E-mail: bdangelo@pettitkohn.com
            5           mcolbert@pettitkohn.com
            6   Attorneys for Defendant
                WALMART INC.
            7

            8                        UNITED STATES DISTRICT COURT
            9                      CENTRAL DISTRICT OF CALIFORNIA
        10

        11      ESMERALDA REVUELTA, an                    CASE NO.: 2:21-cv-3919
                individual,
        12
                                   Plaintiff,             NOTICE OF REMOVAL OF
        13                                                ACTION PURSUANT TO 28 U.S.C.
                v.                                        SECTIONS 1332 AND 1441(a) and
        14                                                (b)
                WALMART, INC., a Delaware
        15      corporation; JAMES DOE, an
                individual; and DOES 1-25,               Courtroom:
        16      inclusive,                               District Judge:
                                                         Magistrate Judge:
        17                         Defendants.           Complaint Filed: September 2, 2020
                                                         Trial Date:
        18

        19            TO THE CLERK OF THE ABOVE-ENTITLED COURT:
        20            PLEASE TAKE NOTICE that Defendant WALMART INC. (“Walmart”), by
        21      and through its counsel, hereby removes the above-entitled action filed by Plaintiff
        22      ESMERALDA REVUELTA (“Plaintiff”) in the Superior Court of the State of
        23      California, County of Los Angeles, Case No. 20STCV33577 to the United States
        24      District Court, Central District of California pursuant to 28 U.S.C. §1441, and
        25      respectfully alleges as follows:
        26      ///
        27      ///
        28      ///
2354-9361
                                                         1
                                                                 NOTICE OF REMOVAL OF ACTION
                                                                         CASE NO. 2:21-cv-3919
        Case 2:21-cv-03919-AB-MAA Document 1 Filed 05/10/21 Page 2 of 5 Page ID #:2



            1         1.      On September 2, 2020, an action was commenced in the Superior
            2   Court of the State of California, County of Los Angeles, entitled Esmeralda
            3   Revuelta v. Walmart Inc., et al., Case Number 20STCV33577 (“the State Action”).
            4   A copy of the complaint filed in the State Action is attached hereto as Exhibit 1.
            5         2.      Walmart was served with a copy of the complaint filed in the State
            6   Action and a summons from the State Court on January 12, 2021. A copy of the
            7   summons is attached hereto as Exhibit 2.
            8         3.      Based on a review of the State Court file as of May 10, 2021, no other
            9   Defendant has been served with any summons or complaint in the State Action.
        10            4.      Plaintiff’s complaint purports to assert causes of action for negligence
        11      and premises liability.
        12            5.      The complaint seeks to recover general damages; medical, hospital,
        13      and related expenses; loss of future earning capacity; fees, and costs. (Exhibit 1, ¶¶
        14      16-21, pp. 5.)
        15                       DIVERSITY JURISDICTION UNDER 28 U.S.C. § 1332 (A)
        16            6.      This Court has jurisdiction over this matter under 28 U.S.C. § 1332 (a)
        17      (1), because there is complete diversity as the parties are citizens of different states,
        18      and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.
        19      Removal is therefore proper pursuant to 28 U.S.C. §§ 1441 (a) and (b).
        20            7.      Plaintiff alleges that she is a resident of the State of California.
        21      (Exhibit 1, ¶ 1.) Defendant is informed and believes that Plaintiff is a citizen of
        22      California.
        23            8.      Walmart is a citizen of Delaware where it is incorporated, and of
        24      Arkansas, where it holds its principal place of business (in Bentonville, Arkansas).
        25      Copies of Walmart’s corporate information from the California Secretary of State
        26      Business Search and the Arkansas Secretary of Business/Commercial Services are
        27      attached hereto as Exhibits 3 and 4, respectively.
        28      ///
2354-9361
                                                            2
                                                                     NOTICE OF REMOVAL OF ACTION
                                                                             CASE NO. 2:21-cv-3919
        Case 2:21-cv-03919-AB-MAA Document 1 Filed 05/10/21 Page 3 of 5 Page ID #:3



            1         9.     Walmart served its initial discovery requests including Form
            2   Interrogatories (Set One) on February 8, 2021. A copy of said discovery is attached
            3   hereto as Exhibit 5.
            4         10.    Plaintiff served her verified responses to Walmart’s Form
            5   Interrogatories (Set One) on April 13, 2021. A copy of said responses is attached
            6   hereto as Exhibit 6.
            7         11.    Plaintiff has alleged that her past medical damages are at least $59,321
            8   (See Exhibit, 6, Responses to Form Interrogatory No. 6.4.) and that her future
            9   medical damages are between $535,000 - $610,000. (See Exhibit, 6, Responses to
        10      Form Interrogatory No. 6.7)
        11            12.    Because the State Action is pending in the Superior Court of California
        12      in and for the County of Los Angeles, removal of this action to this District Court is
        13      proper under 28 U.S.C. section 1441 (a).
        14            13.    Removal is timely under 28 U.S.C. section 1446 (b) because this
        15      Notice of Removal is filed within 30 days of Walmart receiving notice of Plaintiff’s
        16      alleged damages.
        17            14.    Written notice of the filing of this Notice of Removal will be promptly
        18      served on Plaintiff. A true and correct copy of this Notice of Removal and the
        19      concurrently-filed Notice of Interested Parties and Civil Cover Sheet will be filed
        20      with the Clerk of the Superior Court of the State of California in and for the County
        21      of Los Angeles as soon as practicable.
        22      ///
        23      ///
        24      ///
        25      ///
        26      ///
        27      ///
        28      ///
2354-9361
                                                           3
                                                                  NOTICE OF REMOVAL OF ACTION
                                                                          CASE NO. 2:21-cv-3919
        Case 2:21-cv-03919-AB-MAA Document 1 Filed 05/10/21 Page 4 of 5 Page ID #:4



            1         WHEREFORE, Walmart requests that the above-entitled action be removed
            2   from the Superior Court of the State of California, County of Los Angeles, to this
            3   District Court.
            4
                                         PETTIT KOHN INGRASSIA LUTZ & DOLIN PC
            5

            6
                Dated: May 10, 2021             By:   s/ Michael F. Colbert
            7                                         Bron D’Angelo, Esq.
                                                      Michael F. Colbert, Esq.
            8                                         Attorneys for Defendant
                                                      WALMART INC.
            9                                         bdangelo@pettitkohn.com
                                                      mcolbert@pettitkohn.com
        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26

        27

        28
2354-9361
                                                         4
                                                                 NOTICE OF REMOVAL OF ACTION
                                                                         CASE NO. 2:21-cv-3919
        Case 2:21-cv-03919-AB-MAA Document 1 Filed 05/10/21 Page 5 of 5 Page ID #:5



            1                            CERTIFICATE OF SERVICE
            2         I hereby certify that the following document(s):
            3       NOTICE OF REMOVAL OF ACTION PURSUANT TO 28 U.S.C.
                     SECTIONS 1332 AND 1441(a) and (b)
            4
                was/were served on this date to counsel of record:
            5
                      [X]   BY MAIL: By placing a copy of the same in the United States Mail,
            6               postage prepaid, and sent to their last known address(es) listed below.
            7         [ ]   BY E-MAIL DELIVERY: Based on an agreement of the parties to
                            accept service by e-mail or electronic transmission, I sent the above
            8               document(s) to the person(s) at the e-mail address(es) listed below. I
                            did not receive, within a reasonable amount of time after the
            9               transmission, any electronic message or other indication that the
                            transmission was unsuccessful.
        10
                      [ ]   BY ELECTRONIC TRANSMISSION: I electronically filed the
        11                  above document(s) with the Clerk of the Court using the CM/ECF
                            system. The CM/ECF system will send notification of this filing to the
        12                  person(s) listed below.
        13      Daniel Azizi, Esq.
                Sarah Wilson, Esq.
        14      DOWNTOWN LA LAW GROUP
                601 North Vermont Avenue
        15      Los Angeles, CA 90004
                Tel: (213) 389-3765
        16      Fax: (877) 389-2775
                Email: Sarah@downtownlalaw.com
        17             Nicole@downtownlalaw.com
                Attorney for Plaintiff
        18      ESMERALDA REVUELTA
        19
                      Executed on May 10, 2021 at Los Angeles, California.
        20

        21

        22                                            Chantha Lieng
        23

        24

        25

        26

        27

        28
2354-9361
                                                        5
                                                                 NOTICE OF REMOVAL OF ACTION
                                                                         CASE NO. 2:21-cv-3919
